Citation Nr: 0704712	
Decision Date: 02/20/07    Archive Date: 02/27/07	

DOCKET NO.  04-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to an increased (compensable) evaluation for 
a right third finger extensor tendon laceration. 

3.  Entitlement to an increased (compensable) evaluation for 
residuals of right 4th and 5th metacarpal fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active military duty from July 1981 to June 
1984, and from November 1984 through October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The issues identified above are now 
ready for appellate review.  

As an administrative matter, the Board notes that the RO 
certified the issue of entitlement to separate compensable 
evaluations for bilateral tinnitus on appeal together with 
the other issues listed above.  The RO granted service 
connection for bilateral tinnitus with a 10 percent 
evaluation in July 2003, the veteran disagreed with the 
evaluation assigned in June 2004, requesting separate 
evaluations, the RO issued a statement of the case in July 
2004, but there is no evidence that the veteran ever 
perfected an appeal of this issue by the timely submission of 
the VA Form 9, Substantive Appeal.  The Board might mention 
to the veteran that although there was some question as to 
whether separate 10 percent evaluations might be authorized 
under an earlier version of schedular rating criteria, that 
issue has been entirely resolved, and separate 10 percent 
evaluations for bilateral tinnitus are not and have not ever 
been authorized under any version of the schedular criteria.  
See Smith v. Nicholson, No. 05-7168, - - -F3d. - - -, (Fed. 
Cir. June 19, 2006).  

Additionally, the Board notes that the rating decision now on 
appeal from September 2002, granted service connection for 
tinnitus with a 10 percent evaluation, made effective to the 
veteran's date of claim therefor in May 2002.  In March 2003, 
the representative submitted a notice of disagreement 
specifically with respect to the assigned effective date for 
the grant of service connection for tinnitus.  The filing of 
this notice of disagreement initiates the appeal process.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  VA 
has not yet issued a statement of the case as to the issue of 
entitlement to an earlier effective date for the award of 
service connection for tinnitus.  38 C.F.R. § 19.26 (2005).  
The Board is thus obligated to remand this issue for the 
issuance of an appropriate statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran is shown to have sustained a rather 
minimal degree of right ear hearing loss attributable to 
noise exposure during service, twelve audiometric 
examinations completed during service revealed that the 
veteran never had right ear hearing loss for VA purposes at 
any time during service, nor is he shown to have incurred any 
right (or left) ear disease process during service, and a 
clear preponderance of the evidence of record supports a 
finding that the veteran's dramatic loss of right ear hearing 
following service is solely attributable to his exposure to 
loud noise associated with employment (or other causes) 
following service separation, and not to any incident, injury 
or disease of active military service.  

3.  The veteran's service-connected right third finger 
extensor tendon laceration and residual fractures of the 
right 4th and 5th metacarpals are not shown by the clinical 
evidence on file to result in ankylosis or sufficient 
limitation of motion to warrant compensable evaluations, but 
the collective impairment of these fingers by pain and 
noncompensable limitation of motion is sufficient to warrant 
a compensable evaluation through a rating by analogy to mild 
incomplete paralysis of the ulnar nerve of the right 
(dominant for the veteran) hand.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss for VA purposes was not incurred 
or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).  

2.  Collective disability including noncompensable range of 
motion and pain attributable to both a laceration of the 
right third finger extensor tendon, and residual fractures of 
the right 4th and 5th metacarpals warrant a compensable 
(10 percent) evaluation through an analogous rating to 
incomplete paralysis of the ulnar nerve.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.71a, Diagnostic 
Codes 5226, 5223, 5229, 5230, 4.124a, Diagnostic Code 8516 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran is shown by the evidence on file to have been 
provided VCAA notice which properly notified him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised that he submit any relevant 
evidence in his possession.  The service medical records were 
already on file.  The veteran was subsequently provided 
multiple VA examinations which are adequate for rating 
purposes.  These examinations included a review of the 
veteran's claims folder.  The VA audiometric examination 
included a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d)(2).  All-known available evidence 
which is relevant to the pending claims has been collected 
for review.  The veteran does not contend, nor does the 
evidence on file suggest, that there remains any additional 
outstanding evidence which has not been collected for review.  

The Board finds no indication that the veteran has been 
provided more recently required VCAA notice with respect to 
downstream issues in accordance with Dingess/Harman v. 
Nicholson, 19 Vet. App. 473 (2006).  With regard to the claim 
for service connection for right ear hearing loss, failure to 
provide notice about effective dates can only be harmless 
error insofar as this claim is denied.  The Board believed 
that the veteran would be better served to be awarded a 
compensable evaluation for collective disabilities for the 
third finger, and 4th and 5th metacarpals of his right hand, 
than to have that issue remanded without such award for VCAA 
notice regarding effective dates.  Procedurally, when the 
Board makes an initial allowance, it ordinarily defers the 
initial assignment of an effective date to the RO in any 
event.  Because the veteran's claim for an earlier effective 
date for an award of service connection for tinnitus is being 
remanded for Manlicon compliance, the veteran can be provided 
VCAA notice with respect to effective dates after the case is 
returned to the RO on that issue, and also with respect to 
the 10 percent evaluation herein granted for collective 
disability of the right hand.  VCAA is otherwise satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the veteran's claim for service connection 
for right ear hearing loss, service connection may be 
established for disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for certain specified 
diseases, including organic diseases of the nervous system, 
which are shown to have become manifest to a compensable 
degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For VA compensation purposes, impaired hearing will not be 
considered to be a disability until the auditory thresholds 
in any of the frequencies for speech at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second) is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385.  The threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicates at least some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 

With respect to the veteran's claim for compensable 
evaluations for his right 3rd finger, and right 4th and 5th 
metacarpals, the 1945 Schedule for Rating Disabilities 
(Schedule) will be used for evaluating the degree of 
disability in claims for disability compensation.  The 
provisions of the Schedule represent the average impairment 
in earning capacity in civil occupations resulting from those 
disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
assigned, the higher evaluation will be applied if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  This is the rule allowing analogous ratings.  
38 C.F.R. § 4.20.  

The Schedule authorizes compensable evaluations for ankylosed 
fingers.  Ankylosis means complete bony fixation in a single 
position, and may be considered favorable or unfavorable.  
Favorable ankylosis of all three of the long, ring and little 
fingers of the major hand warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5222.  Favorable ankylosis 
of the long and ring, long and little, or ring and little 
fingers of the dominant hand warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5223.  Either 
favorable or unfavorable ankylosis of the middle (third) 
finger of the major or minor hand warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5226.  
Complete bony fixation of the ring or little finger, whether 
favorable or unfavorable, warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

Limitation of motion of the middle (third) finger of the 
dominant (or minor) hand with a gap of one inch (2.5 
centimeters), or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with full extension limited by more than 
30 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5229.  With a gap of less 
than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm or extension limited 
by no more than 30 degrees, a noncompensable evaluation is 
warranted.  Id.  Any limitation of motion whatsoever for 
either the ring or little finger of either the major or minor 
hand warrants a noncompensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5230.  

The ulnar nerve when paralyzed can result in a "Griffin-claw" 
deformity, due to flexor contraction of the ring and little 
fingers, atrophy can be very marked in the dorsal interspace 
and thenar and hypothenar eminences.  Paralysis of the ulnar 
nerve can also result in loss of extension of the ring and 
little fingers or that these fingers cannot be spread (or the 
reverse).  Mild incomplete paralysis of the ulnar nerve 
warrants a 10 percent evaluation for either the major or 
minor hand.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

Right Ear Hearing Loss:  There are 14 separate audiometric 
examination reports included in the service medical records.  
This clearly reflects that the veteran's hearing acuity was 
being monitored throughout his military service.  It is 
noteworthy that in November 1980, some eight months before he 
was actually enlisted for service, the veteran is shown to 
have had some degree of high frequency hearing loss at 6,000 
Hertz for both the right and left ear (although VA does not 
generally consider evaluations at 6,000 Hertz, as they are 
above the ordinary decibel thresholds for speech).  

Nonetheless, these multiple audiometric examinations do 
demonstrate that the veteran's now service-connected left ear 
hearing acuity diminished during the veteran's years of 
service.  Additionally, the Board notes that military medical 
personnel actually diagnosed the veteran as having bilateral 
hearing loss, left greater than right, during service, and 
that it was attributable to loud noise exposure and/or work 
environment.  However, it is also noteworthy that at no time 
during service from July 1981 through separation in October 
1990, did any audiometric examination of the veteran's right 
ear meet the criteria for an award of service connection for 
hearing loss disability in accordance with 38 C.F.R. § 3.385.  
There is one exception to this; the June 1984 audiometric 
examination completed at the time of the veteran's separation 
from his initial enlistment.  However, careful and close 
study of all audiometric examinations on file make it 
virtually certain that the June 1984 audiometric examination 
was incorrectly transcribed with pure tone decibel thresholds 
for the right and left ear reversed.  The pure tone decibel 
thresholds for the right ear of 60 at 4,000 hertz and 70 at 
6,000 hertz are identical with the October 1984 audiometric 
examination taken four months later at the time of the 
veteran's second enlistment for service, but this time those 
results are reported for the veteran's left ear.  The Board 
is certain of this transcription error because when comparing 
the results reported in June 1984, they are completely at 
odds with every other audiometric examination on file (13 of 
them).  

Because the veteran's hearing was being monitored during 
military service, he was provided medical examinations of his 
ears in conjunction with audiometric testing, and it is 
noteworthy that at no time during service was the veteran 
found to have any form of identifiable disease process or 
chronic infection of any type.  

All pure tone decibel thresholds at 4,000 Hertz for the 
veteran's right ear were at or under 20 decibels from 
November 1980 through November 1987.  Commencing in 1988, the 
decibel threshold at 4,000 Hertz for the right ear was 25, 
and it remained at this level through service separation.  
Each and every audiometric examination on file for the 
veteran's ears from 1980 through 1990, at the remaining pure 
tone decibel threshold for speech from 500 through 3,000 
Hertz was normal at and under 15 decibels for the right ear.  

The first objective clinical evidence showing that the 
veteran met the requirements of 38 C.F.R. § 3.385, for an 
award of service connection for right ear hearing loss, was 
over four years after service separation at VA examination in 
November 1994.  At this time, there was again normal hearing 
at all of the relevant decibel thresholds for speech, except 
for a 55-decibel reading at 4,000 hertz, and speech 
discrimination was also now poor at 92 percent.  It is 
noteworthy that at the time of this VA examination, service-
connected left ear hearing loss also significantly worsened 
at all of the relevant decibel thresholds since the time of 
the final audiometric examination at service separation.  
Finally, by the time of the most recent August 2002 VA 
audiometric examination, some twelve years after service 
separation, all of the relevant pure tone decibel thresholds 
for speech for each ear demonstrated a significant worsening 
of hearing acuity.  

The orthopedic physician charged with completing examination 
of the veteran's right hand in September 2002, also undertook 
to discuss the veteran's bilateral tinnitus and hearing loss.  
As documented in the examination report, he had no access to 
the veteran's claims folder, and the report itself makes no 
reference to any independent review of such records.  Based 
solely upon the veteran's own report of having incurred 
bilateral hearing loss and tinnitus due to a loud noise 
environment during service, this physician also provided an 
opinion that it was more likely than not that all hearing 
loss and tinnitus was attributable to his military 
experience.  Insofar as this opinion could be read to support 
an allowance of service connection for right ear hearing 
loss, the Board does not accord any probative value to this 
opinion.  This is so because it is obviously based solely 
upon the veteran's own report of having sustained all hearing 
loss and tinnitus during service, facts which are not born 
out by the objective audiometric examinations on file from 
service and thereafter.  

The veteran was provided a VA audiometric examination in 
August 2002.  The examiner was provided the veteran's claims 
folder for review in conjunction with the examination.  He 
discussed the significant clinical evidence on file in the 
veteran's service medial records.  As had been the case at 
the time of earlier VA examination of the veteran's ears in 
1994, the examiner found no disease process of either ear.  
Although the veteran reported no history of occupational or 
recreational noise exposure following service, this is 
certainly not consistent with the November 1994 VA 
audiometric examination in which the veteran reported three 
years of unprotected military noise exposure followed by four 
years of unprotected nonmilitary noise exposure as a truck 
driver.  Other evidence on file indicates that the veteran 
has worked in construction and/or road crew duties over the 
approximate 16 years after he has been separated from 
military service.  

After completing a thorough contemporaneous examination and 
carefully reviewing the veteran's service medical records, 
the VA examiner noted a significant increase in hearing loss 
bilaterally following the veteran's 1990 examinations at 
service separation.  He concluded that he did not believe 
that the increased hearing loss demonstrated from the time of 
service separation until present was in any way attributable 
to the veteran's military service.  Although the veteran had 
demonstrable hearing loss at service separation, the 
significant increase in hearing loss since that time was not 
found to be attributable to incidents of service.  

The Board agrees with this conclusion because there is no 
evidence in the claims file, and the Board is certainly not 
aware of any competent clinical study or opinion, which shows 
or demonstrates that hearing loss solely attributable to 
acoustic trauma results in a continued hearing loss, gradual 
or otherwise, once an individual is removed from the loud 
noise environment.  In this regard, it is also noteworthy, as 
mentioned above, that at no time during or subsequent to 
service has the veteran ever been shown to have been affected 
by any form of chronic ear infection or other disease, to 
which a continuing degradation of hearing acuity could be 
logically attributed.  

In summary, the veteran is shown to have manifested 
significant left ear and minor right ear hearing loss during 
service which was specifically attributed to acoustic trauma.  
There is no evidence that the veteran manifested any form of 
chronic ear infection or disease which continued past service 
separation and to which increased hearing loss after 
separation could be attributed.  At no time during service 
was the veteran's right ear shown to meet or even closely 
approximate the criteria for an award of service connection 
for right ear hearing loss disability in accordance with 
38 C.F.R. § 3.385.  Over four years after service separation, 
the veteran is first shown to have 55 decibels at 4,000 Hertz 
for the right ear, sufficient for recognition of right ear 
hearing loss for VA purposes, but at that same time his 
already service-connected left ear hearing loss is shown to 
have greatly increased in severity, and by 2002, 12 years 
after service separation, hearing loss for both ears had 
again increased significantly in severity.  

Those post-service increases in hearing loss are not shown by 
any competent clinical evidence on file to be the result of 
exposure to an in-service acoustic trauma, or to the 
incurrence of any injury or disease to the veteran's ears at 
any time during his military service from 1981 to 1990.  
Instead, the sole clinical opinion on file finds that the 
significant increases in hearing loss for each ear following 
service separation are attributable to continued exposure to 
acoustic traumatic and loud noise environment following 
service separation.  Service connection for left ear hearing 
loss has been granted and the veteran will continue to 
receive evaluations for left ear hearing loss as if all such 
loss is attributable to service.  However, the veteran did 
not have right ear hearing loss for VA purposes at any time 
during service, and the clear preponderance of the evidence 
shows that right ear hearing loss increases following service 
separation are entirely unrelated to any incident, injury or 
disease or active military service.  

Compensable Evaluations for Right 3rd finger, and 4th and 5th 
Metacarpals:  
The veteran has been granted service connection for the 
residuals of a laceration of the extensor tendon of the right 
3rd finger, and the residuals of fractures of the 4th and 5th 
metacarpals of the right hand.  The veteran is right-handed, 
and the right is major for him.  Although he has often 
reported that his right third finger extensor tendon was 
completely severed during service, the service medical 
records do not confirm this statement, but do confirm that 
the tendon was lacerated without complete severance and 
surgically repaired.  Additionally, at the time the veteran 
was shown to have fractured his right fifth metacarpal during 
service, X-ray studies revealed a fracture involving the neck 
of the fifth metacarpal with minor deformity, and that same 
X-ray study noted the existence of a preexisting "old healed 
fracture" of the midshaft of the fourth metacarpal.  When 
service connection was initially allowed for the third finger 
and 4th and 5th metacarpals of the right hand, along with 
left ear hearing loss, the RO provided the veteran with a 
10 percent evaluation in accordance with 38 C.F.R. § 3.324 
(2005), which allows for a single 10 percent evaluation to be 
provided to a veteran who in receipt of multiple 
noncompensable evaluations.  However, once the RO 
subsequently allowed service connection for tinnitus with a 
10 percent evaluation, the 10 percent evaluation under 
38 C.F.R. § 3.324 had to be terminated because that 
regulation specifically states that the 10 percent evaluation 
for multiple noncompensable evaluations may not be provided 
"in combination with any other rating."  

The initial November 1994 VA examination of the veteran's 
right hand, conducted four years after he was separated from 
service, included the veteran's essential complaints of pain 
and occasional numbness.  Examination revealed a Z-shaped 
scar measuring 2 inches in length over the top of the right 
middle (third) finger which was narrow, well-healed, and 
without signs of induration.  There was no discoloration, no 
significant disfigurement, and the veteran had a normal 
sensation to touch and pinprick of all fingers.  Over the top 
of the fourth metacarpal bone, a bony deformity was noted 
which was mild.  Although the veteran complained of pain in 
the area, there was no soft tissue swelling, no induration, 
no joint swelling, and the veteran had a full and complete 
range of motion of all finger joints.  In particular, there 
was no limitation of motion of any MP or PIP joints of the 
right long or ring finger.  There was also no identifiable 
muscle weakness and no sign of muscle atrophy.  The veteran 
was found to have a firm grip and a strong pinch.  X-ray 
studies completed at the time revealed a mild deformity of 
the fourth metacarpal bone, although the fracture was well-
healed with a solid bony union.  All finger joints were 
identified as normal and there was no sign of any post-
traumatic arthritis.  The diagnoses were status-post 
laceration of the extensor tendon, right long finger, 
"without any residual impairment."  Also diagnosed was 
status-post fracture of the metacarpal bones of the right 
hand, healed, with "no objective evidence of any permanent 
impairment."  

The veteran was provided his most recent VA orthopedic 
examination of his right hand in September 2002.  This 
examiner did not have access to the veteran's claims folder 
and the veteran informed him that the right third finger 
tendon was severed during service.  The veteran also reported 
decreasing function of the 3rd, 4th and 5th fingers of the 
right hand, especially when typing on a keyboard.  
Examination of the right hand revealed that range of motion 
of the metacarpophalangeal joint and midphalangeal joints 
were diminished about 10 to 15 percent on the right third as 
compared to the left, and about 5 to 10 percent of the right 
4th and 5th fingers as compared to the left.  Although right-
hand dominant, right-hand strength to grip was approximately 
10 to 15 percent less than on the left.  The diagnostic 
impression was that the affected third finger and the 4th and 
5th metacarpals had decreased range of motion and decreased 
workability of the fingers.  

The Board notes that the RO has in the past evaluated the 
veteran's post-laceration and post fracture residuals by 
analogy to schedular criteria provided for ankylosis of the 
fingers.  Ankylosis means complete bony fixation of all 
joints, and this clearly is not demonstrated in any of the 
veteran's right hand fingers.  It is noteworthy, however, 
that no more than a 10 percent evaluation is warranted even 
for entirely unfavorable solid bony fixation of the middle 
finger of either hand.  

The RO has also evaluated the veteran's hand injuries with 
reference to rating criteria provided for limitation of 
motion of individual digits.  Here, a 10 percent evaluation 
is warranted only for the right (or left) middle finger if it 
is shown to be unable to close within an inch or more between 
the fingertip and the proximal tranverse crease of the palm 
with the finger flexed to the extent possible or with 
extension limited by more than 30 degrees.  No limitation of 
extension of any right hand finger is demonstrated.  Although 
the most recent examination did indicate that the veteran 
lacked 15 to 20 percent of full range of motion of the right 
middle finger, this would in no event limit full flexion to 
an inch or more between the fingertip and the palm.  A 
compensable evaluation for the right third finger under 
limitation of motion is not warranted in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5229.  The Schedule also 
provides that no compensable evaluation is warranted for any 
degree of limitation of motion of either the ring or little 
finger for either the right or left hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  

The Board is, however, cognizant of the veteran's increasing 
complaints of pain and discomfort and flexibility of the 3rd, 
4th and 5th fingers of his dominant right hand as reflected 
in his most recent VA examination which did document 
decreased range of motion and decreased workability.  The 
Board also notes that the RO concluded there existed some 
degree of disability with respect to the veteran's right hand 
in its earlier award of a 10 percent evaluation for multiple 
nonservice-connected disabilities in 38 C.F.R. § 3.324.  
Accordingly, the Board finds that it would be appropriate in 
consideration of residual disability from the injured right 
third finger and 4th and 5th metacarpals to provide a rating 
by analogy to an incomplete paralysis of the ulnar nerve, 
which is the appropriate nerve affecting function of the 
bottom part of either hand, sufficient for a 10 percent 
evaluation reflective of mild impairment of that portion of 
the veteran's hand.  The Board does not find that individual 
separate compensable evaluations is warranted for each of the 
three right hand fingers affected, but does find there is 
sufficient impairment objectively demonstrated to make a 
single 10 percent evaluation by analogy to mild impairment of 
the ulnar nerve affecting the area of these three fingers.  
However, collective disability as objectively documented in 
the clinical evidence on file does not show that the veteran 
meets or more closely approximates the criteria for a finding 
of moderate incomplete paralysis of the ulnar nerve 
sufficient to warrant an award of the next higher 30 percent 
evaluation.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to an analogous rating for mild incomplete 
paralysis of the ulnar nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, for collective disability from a 
lacerated right third finger extensor tendon and residuals of 
fractures to the right 4th and 5th metacarpals is granted.  


REMAND

As noted in the introduction, in March 2003, the veteran 
disagreed with the assigned effective date of 27 May 2002, 
for the award of service connection (and the associated 
10 percent evaluation) for bilateral tinnitus made in the 
RO's September 2002 rating decision.  The filing of an NOD 
initiates the appeal process and the next requisite step 
which is required on VA's part is the issuance of a statement 
of the case discussing this issue in accordance with 
38 C.F.R. § 19.26 (2005).  In strict conformance with 
Manlicon v. West, 12 Vet. App. 238 (1999), the Board is 
obligated to remand this issue for issuance of a statement of 
the case.  

Accordingly, the case is REMANDED for the following action:  

The RO should provide the veteran with 
VCAA notice with respect to downstream 
issues in accordance with 
Dingess /Hartman v. Nicholson, 
19 Vet. App. 473 (2006), both with 
respect to the allowance of service 
connection for tinnitus, and for the 
Board's allowance of a 10 percent 
evaluation for collective disability of 
the right hand.  After completing any 
appropriate development indicated in any 
response from the veteran, if any, the RO 
should reconsider the claim for an 
earlier effective date for service 
connection for tinnitus, and establish an 
initial effective date for the 10 percent 
award for collective right hand 
disability, and if either decision is not 
to the veteran's satisfaction, issue an 
appropriate statement of the case with 
respect to the veteran's claim for an 
earlier effective for the award and 
evaluation for bilateral tinnitus made in 
the September 2002 rating decision.  The 
veteran must also be notified that should 
he wish to continue the appeal, it will 
be necessary that he complete and forward 
an enclosed VA Form 9, Substantive 
Appeal, and he must be provided with the 
time limitations applicable in the 
perfecting of appeals.  If a timely 
substantive appeal is received, the case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


